Citation Nr: 0900302	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left iliopsoas muscle strain (hip disability).

2.  Entitlement to an increased evaluation for residuals of 
an injury to the third knuckle, (knuckle disability), rated 
10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
pelvic muscle strain, left (pelvic disability), rated 
noncompensable.

4.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.

5.  Entitlement to an increased evaluation for high frequency 
hearing loss, left, rated noncompensable.

6.  Whether new and material evidence sufficient to reopen a 
claim for service connection for residuals of a back injury 
(back disorder) has been submitted.

7.  Entitlement to service connection for erectile 
dysfunction.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for right carpal tunnel 
syndrome.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Sid Hughes, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & R.N.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, and an April 2004 rating decision of the 
RO in Seattle, Washington.

The Board notes that there has been some confusion as to the 
status of the veteran's claim for an increased evaluation for 
hearing loss.  In January 2005 the veteran withdrew the 
claim.  However, in March 2005, he filed a substantive appeal 
and on the issue and requested a hearing.  The RO held a 
hearing on the issue in January 2007 and the Board held a 
hearing on the issue in March 2008.  Given the confusion and 
the VA's continuing treatment of this claim as active, the 
Board finds that it is currently before the Board on appeal.

In September 2003, March 2004, and September 2004 statements, 
the veteran appears to be raising a claim of entitlement to 
service connection for an anxiety disorder.  In a September 
2003 statement, the veteran appears to be claiming 
entitlement to an earlier effective date for the July 1995 
award of service connection for a hip disability.  In a 
January 2007 statement, the veteran raises a claim of 
entitlement to a clothing allowance.  The record contains 
numerous references to the veteran's vocational 
rehabilitation claim, beginning in the late 1980s, and his 
claims may not be fully resolved.  That file is not currently 
available to the Board.  As action on these matters does not 
appear to have been taken, they are all REFERRED to the RO 
for appropriate action.

In October 2007, the veteran filed a notice of disagreement 
(NOD) with the October 2007 rating decision's finding there 
was not new and material evidence to reopen a claim of 
service connection for a back disorder, and its denials of 
service connection for erectile dysfunction, tinnitus, right 
carpal tunnel syndrome, sleep apnea, and a right knee 
disorder.  At his March 2008 hearing, the veteran and his 
attorney appear to have disagreed with the October 2007 
denial of an increased evaluation for hypertension.  The 
Board finds that this is a timely NOD.  A statement of the 
case (SOC) has not been issued on any of these claims.  See 
Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The claims file contains partial VA records from various 
facilities, which appear to have been submitted by the 
veteran.  These include records from the Portland VA medical 
center (VAMC) dated March 2003 to November 2004 and January 
2005 to March 2005 and from the Birmingham VAMC August 2003 
to January 2007 and June 2007.  It is unclear whether these 
are the veteran's complete records, as they were submitted in 
multiple, small, parts, and they appear to overlap.  As such, 
the current and complete copies should be requested from the 
Portland VAMC and the Birmingham VAMC.

In addition, the claims file contains a November 2007 Freedom 
of Information Act request in which the veteran lists several 
VA facilities at which he received treatment, included the 
Richmond VAMC, St. Alban's VAMC, and the Decateur VAMC.  The 
Richmond records may be of particular import in this case, as 
they appear to be as recent as 2002.  Current and complete 
copies should be requested from all of these medical centers.

The veteran is entitled to an SOC which addresses his claims 
of entitlement to service connection for a back disorder, 
erectile dysfunction, tinnitus, right carpal tunnel syndrome, 
sleep apnea, and a right knee disorder, and the claim for an 
increased evaluation for hypertension, if that has not 
already been done.  Manlincon, supra; VAOPGCPREC 16-92.  The 
issues should be returned to the Board after issuance of the 
SOC only if the veteran files a timely substantive appeal.  
The veteran should be informed that the submission of a 
substantive appeal as to this issue has not been 
accomplished, and the veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran.  The notice should 
include an explanation as to the information or 
evidence needed to determine a disability rating 
and effective date for the tinnitus claim 
specifically.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Afford the veteran an opportunity to submit 
or identify any evidence pertinent to his claims 
that he is entitled to service connection for a 
back disorder, erectile dysfunction, tinnitus, 
right carpal tunnel syndrome, sleep apnea, and a 
right knee disorder.

3.  Obtain the veteran's current and complete VA 
treatment records from the VA medical centers in 
Portland, Birmingham, Richmond, St. Alban's, and 
Decatur.  Evidence of attempts to obtain these 
records should be associated with the claims 
file.

4.  Issue a SOC as to the claims that there is 
new and material evidence sufficient to reopen a 
claim of service connection for a back disorder, 
the claims for service connection for erectile 
dysfunction, tinnitus, right carpal tunnel 
syndrome, sleep apnea, and a right knee 
disorder, and the claim for an increased 
evaluation for hypertension, if that has not 
already been done.  Manlincon, supra.  The 
veteran should be informed that he must file a 
timely and adequate substantive appeal if he 
wishes to appeal the claim to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  The 
veteran must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the specific date by 
which the appeal must be received by VA as well 
the information supplied in the form letter.

Thereafter, the claim that there is new and 
material evidence sufficient to reopen a claim 
for service connection for a back disorder, and 
the claims for service connection erectile 
dysfunction, tinnitus, right carpal tunnel 
syndrome, sleep apnea, and a right knee 
disorder, and the claim for an increased 
evaluation for hypertension, should be returned 
to the Board for further appellate consideration 
only if the veteran submits a timely substantive 
appeal and all other procedural due process has 
been completed.  The Board intimates no opinion, 
either factual or legal, as to the ultimate 
conclusion warranted in this case.

5.  After completing the above, and any other 
development as may be indicated, the claims for 
increased evaluations for a knuckle disability, 
a hip disability, a pelvic disability, and 
hearing loss, should be readjudicated.  If the 
claim remains denied, a supplemental statement 
of the case should be provided to the veteran 
and his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

